Title: To Alexander Hamilton from Thomas Jefferson, 8 May 1793
From: Jefferson, Thomas
To: Hamilton, Alexander


Philadelphia May 8. 1793.
Sir
I had wished to have kept back the issuing passports for sea vessels, till the question should be decided whether the treaty with France should be declared void, lest the issuing the Passport prescribed by that treaty might be considered as prejudging the question. The importunities however of the owners obliging me to give out a few, I had them printed in the Dutch form only. Not then having sufficiently considered on the best mode of distributing them, I took the liberty, as an expedient of the moment, of sending 7. (the number of vessels then waiting in this port) to mr Delany asking the favor of him to fill them up & deliver them for me. Application for another parcel coming, and the applicant not being able to wait himself till I could send them to be signed by the President, he desired I would lodge them with mr Coxe on whom it would be convenient for him to call for them. I did so; & afterwards sent a second parcel of a dozen, which were pressingly requested.
The President having now decided that the French passport may also be issued, it is at this time in the press, & the whole instrument compleat with the two passports, sea-letters, & certificates in it’s final form, will be ready for signature tomorrow. It has therefore now become necessary to determine on the ultimate channel of distributing them. I am not the judge whether the task of distribution might interfere too much with the other duties of the collectors of the customs. If it would not, their position seems best accomodated to that distribution. I took the liberty therefore to-day of proposing to the President that, if you should think there would be no inconvenience in charging them with the distribution, the blanks might be lodged with them; of which he approved: and I have now the honor of submitting that question to you. If you find no inconvenience in it, I will send 300 blanks, as soon as they shall be signed, either to your office or to that of the Commissioner of the revenue, whichever you shall prefer, to be forwarded to the collectors of the different ports; & from time to time afterwards will keep up a supply. Should it however, in your opinion, interfere too much with the other duties of those officers, I will submit to the President the depositing them with the deputy marshals appointed or to be appointed in every port. I will ask the favor of your answer, as the applications are numerous & pressing, & I am unwilling to be further troublesome to the gentlemen who have hitherto been so kind as to fill up & deliver them for me till some arrangement could be made which might relieve me personally from a business with the details of which I was not acquainted. I have the honor to be with great respect, Sir,
Your most obedt   & most humble sert
Th: Jefferson
The Secretary of the Treasury
